Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 12, 2019

                                      No. 04-19-00448-CR

                                      John E. RODARTE,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2003CR06651
                         Honorable Mary D. Roman, Judge Presiding


                                         ORDER
        John E. Rodarte, Sr. has filed a notice of appeal from the trial court’s May 10, 2019 order
recommending that his tenth pro se application for post-conviction writ of habeas corpus be
dismissed because his claims are waived and abandoned by his abuse of the writ. As we have
held in a prior case involving Rodarte, this court lacks jurisdiction to consider an appeal from a
trial court’s ruling regarding a post-conviction felony habeas corpus proceeding. See Ex parte
Rodarte, No. 04-13-00254-CR, 2013 WL 1908678, at *1 (Tex. App.—San Antonio May 8,
2013) (mem. op.); see also TEX. CODE CRIM. PROC. ANN. art. § 11.07 § 5.

         Accordingly, Rodarte is ORDERED to show cause within ten (10) days of the date of this
order why this appeal should not be dismissed for lack of jurisdiction. If Rodarte does not timely
file a satisfactory response, this appeal will be dismissed without further notice.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court